Citation Nr: 1208095	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO. 07-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 11, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD on or after April 11, 2011.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The December 2005 rating decision denied a rating in excess of 50 percent for PTSD.  In August 2011, the RO did grant an increased rating of 70 percent for PTSD effective from April 11, 2011.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board. 

The Board remanded the case for further development in November 2009.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran was afforded a VA examination in April 2011 in connection with his claim for an increased evaluation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 41, but did not provide a rationale or basis for the score assigned.  Such a GAF score may indicate an inability to make friends or an inability to keep a job. See the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32.

In addition, the April 2011 VA examiner answered "no" to the question, "Is there total occupational and social impairment due to PTSD signs and symptoms?," but in completing the questionnaire in the section pertaining to veterans who are not totally socially and occupationally impaired, wrote that "[a]nxiety, irritability, suspiciousness, and poor concentration prevent effective completion of all work tasks."  The examiner also wrote that "PTSD anxiety, irritability, and suspiciousness make functioning with family tense and prevent outside socialization; these symptoms plus depression / poor concentration prevent completion of all work tasks."

The report appears to be internally inconsistent as to the critical questions of whether the Veteran experiences total social and occupational impairment and whether he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. §§ 4.16 (TDIU), 4.130 (criteria for 50, 70, and 100 percent rating under schedule of ratings-mental disorders).  Therefore, the Board finds that an additional VA examination is necessary in this case. 38 C.F.R. § 4.2 (examination reports-corrective action). 

Additionally, the claims file and the April 2011 VA examination report reflect that relevant VA and private treatment records have not been obtained and associated with the paper claims file or the Virtual VA claims file.  In this regard, the Board notes that there are no VA medical records dated after November 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).

Moreover, the Board notes that Dr. E.H. (initials used to protect the Veteran's privacy) submitted a letter in support of the Veteran's claim and indicated that it should serve as an update and summary of the Veteran's treatment at a private clinic.  However, there is no treatment records from that physician or clinic dated after February 2006.  Therefore, the RO should obtain and associate with the claims file any and all outstanding medical records pertaining to the Veteran's PTSD.  

In addition, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is evidence suggesting that the Veteran is unemployable due to his service-connected PTSD.  In this regard, Dr. E.H. (initials used to protect the Veteran's privacy) opined in a September 2008 letter that the Veteran was permanently and totally disabled due to his PTSD and specifically stated that he was unemployable.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 , based on impairment attributable to his service- connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. A specific request should be made for treatment records from Dr. E.H. dated from February 2006 to the present.  

The RO should obtain any outstanding VA medical records pertaining to PTSD that are dated from November 2009 to the present.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this remand discussing the internal inconsistencies in the April 2011 VA examination report. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.  The examiner should also discuss whether the Veteran is unable to obtain and maintain substantially gainful employment due to his PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should readjudicate the remaining issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



